7/9/2020     Case: 4:20-cv-00278-JAR Doc. #: USPS.com®
                                             21-1 Filed:    07/10/20
                                                       - USPS             Page: 1 of 3 PageID #: 224
                                                              Tracking® Results


           ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


   USPS Tracking
                                             ®                                                            FAQs      




                                                   Track Another Package             +




                                                                                                       Remove       
   Tracking Number: 70190700000226764342

   Your item could not be delivered on July 1, 2020 at 10:26 am in GAINESVILLE, FL 32608. It was
   held for the required number of days and is being returned to the sender.




                                                                                                                    Feedback
   Alert
   July 1, 2020 at 10:26 am
   Unclaimed/Being Returned to Sender
   GAINESVILLE, FL 32608

   Get Updates         




                                                                                                                
       Text & Email Updates


                                                                                                                
       Tracking History


       July 1, 2020, 10:26 am
       Unclaimed/Being Returned to Sender
       GAINESVILLE, FL 32608
       Your item could not be delivered on July 1, 2020 at 10:26 am in GAINESVILLE, FL 32608. It was held for
       the required number of days and is being returned to the sender.



       June 15, 2020, 2:05 pm
       Notice Left (No Authorized Recipient Available)
       GAINESVILLE, FL 32608                                                                           EXHIBIT
                                                                                                           1
https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=7019 0700 0002 2676 4342                                        1/3
7/9/2020      Case: 4:20-cv-00278-JAR Doc. #: USPS.com®
                                              21-1 Filed:    07/10/20
                                                        - USPS             Page: 2 of 3 PageID #: 225
                                                               Tracking® Results

       June 15, 2020, 7:10 am
       Out for Delivery
       GAINESVILLE, FL 32608



       June 15, 2020, 3:49 am
       Arrived at Unit
       GAINESVILLE, FL 32608



       June 14, 2020, 5:11 am
       Arrived at USPS Regional Facility
       GAINESVILLE FL DISTRIBUTION CENTER



       June 13, 2020, 11:17 pm
       Departed USPS Regional Facility
       JACKSONVILLE FL DISTRIBUTION CENTER



       June 13, 2020, 12:54 pm
       Arrived at USPS Regional Facility




                                                                                                            Feedback
       JACKSONVILLE FL DISTRIBUTION CENTER



       June 12, 2020
       In Transit to Next Facility



       June 11, 2020, 7:51 pm
       Departed USPS Regional Facility
       KANSAS CITY MO DISTRIBUTION CENTER



       June 11, 2020, 10:42 am
       Arrived at USPS Regional Facility
       KANSAS CITY MO DISTRIBUTION CENTER




                                                                                                        
       Product Information



           Postal Product:                                                Features:
                                                                          Certified Mail™



https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=7019 0700 0002 2676 4342                                2/3
7/9/2020    Case: 4:20-cv-00278-JAR Doc. #: USPS.com®
                                            21-1 Filed:    07/10/20
                                                      - USPS             Page: 3 of 3 PageID #: 226
                                                             Tracking® Results




                                                                See Less       




                                  Can’t find what you’re looking for?
                          Go to our FAQs section to find answers to your tracking questions.


                                                                     FAQs




                                                                                                      Feedback




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=7019 0700 0002 2676 4342                          3/3
